DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 and 20 have been amended. Claims 21-31 have been added. The existing 112(b) rejections of claims 1, 7, 8, 14, and 20 have been withdrawn.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Specification
The disclosure is objected to because of the following informalities:
In line 573 of the specification, the applicant states “Fig. 1 is a perspective view of a floor cleaning device 2 according to one embodiment of the present disclosure.” However there is no drawing labeled “Fig. 1”, but rather there are “Fig. 1A” and “Fig. 1B”. The examiner recommends amending “Fig. 1” to “Fig. 1A”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 26, Applicant claims “the floor cleaning device of claim 21, wherein the floor cleaning device comprises a human machine interface”. Claim 21, however, is already comprising a human machine interface, and as such, claim 26 fails to further limit the subject matter of claim 21. The examiner notes that claim 26 may have been intended to be dependent on independent claim 25. 
Claims 27 and 28 are rejected by virtue of their dependence on rejected base claim 26.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-10, 12, 13, 15, 17, 18, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pedlar (US 9730566 B2), hereafter Pedlar, in view of Bisset (US 6774596 B1), and further in view of Park (US 20180279847 A1).

Regarding claim 1, Pedlar teaches a floor cleaning device, the device comprising:
A chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Fig. 2, chassis 8 has a front, a rear, platform sits behind center of chassis, Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface);
A platform provided laterally between the left surface and the right surface (Fig. 16, platform 4, Col. 9, Lines 21-22, platform between left and right side) and wherein the platform is operable to receive a user when the device is selectively operated in a non-autonomous or semi-autonomous mode (Col. 17, lines 5-16, platform switch stops the machine from moving, must be manually restarted);
A powered drive-wheel operable to convey the device (Col. 9, Lines 23-26, powered wheel drives the floor treating apparatus);
Pedlar fails to teach, however, wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons, and wherein the device comprises
A plurality of multi-colored lights, and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
Wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements; and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility; 
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation;	
A human machine interface operable to communicate with the controller; and 
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device, an error status, a task-completion status, a current action of the device, and a warning indication.

Bisset, however, does teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons (Abstract, robotic vacuum cleaner that carries out the cleaning of a room, machine has an indicator light which changes color), and wherein the device comprises:
A plurality of multi-colored lights (Col. 3, Lines 64-65, light comprises six LED sources), and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them, Col. 6, Lines 1-5, pulsed mode);
A human machine interface operable to communicate with the controller (Col. 3, Line 4, robot having a user interface); and
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, light changes color when the sensors detect an object and prepare to turn), an error status (Col. 6, Lines 25-28, light blinks red when there is an error), a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete), a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity), and a warning indication (Col. 6, Lines 16-18, light is yellow when there is a potential danger in the area).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous cleaning and light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.	
The combination of Pedlar and Bisset fails to teach, however, wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements; and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility.
Park, however, does teach wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp); and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp, Figs. 1 and 2, front lights 152R and 152L, state notification lamp 151, rear lights 153R and 153L, located on different vertical and horizontal planes). 
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the front and rear lights of Park in order to provide a means of indicating the robot’s next move. The motivation to combine is to allow bystanders to determine the robot’s next move from an area around the robot.

Regarding claim 2, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 1, and Bisset further teaches wherein at least one of the plurality of multi-colored lights comprises a light emitting diode (Col. 4, Line 29, lights are light emitting diodes).
Pedlar and Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light emitting diodes of Bisset in order to provide a low cost light source. The motivation to combine is to lower the cost and increase the effective life of the lights.
Claim 9 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Pedlar, Bisset and Park teaches the floor cleaning device of claim 1, and Bisset further teaches wherein the plurality of multi-colored lights is powered by an on-board batter (Fig. 2, batteries connected to indicator lights, and power the entire cleaner).
Pedlar, Bisset and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the battery of Bisset in order to provide a mobile power source. The motivation to combine is to ensure that the autonomous floor cleaner can travel without being impeded by a power cord.
Claim 10 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 5, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 1, and Bisset further teaches wherein the upcoming action of the device comprises a change in direction of travel in the device (Col. 6 Line 62 – Col. 7 Line 3, light changes color when the sensors detect an obstacle and prepare to turn).
Pedlar, Bisset and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included light signaling of Bisset in order to provide a visual indicator for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.
Claim 12 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 1, and Bisset further teaches wherein the error status comprises an unexpected presence of a human on the device (Fig. 7D shows a child climbing on the cleaner and the light flashes red, Col. 6, Lines 25-28, red flashing corresponds to an error).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the error status of Bisset in order to provide a further visual indicator for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe for bystanders and workers as possible. 
Claim 13 is similar in scope to claim 6 and is similarly rejected.

Regarding claim 8, Pedlar teaches a floor cleaning device, the device comprising:
A chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Fig. 2, chassis 8 has a front, a rear, Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface);
A powered drive-wheel operable to convey the device (Col. 9, Lines 23-26, powered wheel drives the floor treating apparatus);
Pedlar fails to teach, however, wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons, and wherein the device comprises:
A plurality of lighting elements distributed about the chassis, and wherein at least one of the plurality of lighting elements is operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
A controller operable to control the plurality of lighting elements; and
Wherein the plurality of lighting elements is distributed about the chassis, and at least two lighting elements are provided on the front of the chassis and at least one lighting element comprises an elongate lighting element incorporated into one or more corners of the chassis.
Bisset, however, does teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons (Abstract, robotic vacuum cleaner that carries out the cleaning of a room, machine has an indicator light which changes color), and wherein the device comprises:
A plurality of lighting elements distributed about the chassis (Col. 3, Lines 64-65, light comprises six LED sources), and wherein at least one of the plurality of lighting elements is operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity); 
A controller operable to control the plurality of lighting elements (Fig. 2, processing circuitry); and
Wherein the plurality of lighting elements and the controller are operable to produce a unique identifier for at least one of an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, light changes color when the sensors detect an object and prepare to turn), an error status (Col. 6, Lines 25-28, light blinks red when there is an error), a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete), a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity), and a warning indication (Col. 6, Lines 16-18, light is yellow when there is a potential danger in the area).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous cleaning and light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.	
The combination of Pedlar and Bisset fails to teach, however, wherein the plurality of lighting elements is distributed about the chassis, and at least two lighting elements are provided on the front of the chassis and at least one lighting element comprises an elongate lighting element incorporated into one or more corners of the chassis.
Park, however, does teach wherein the plurality of lighting elements is distributed about the chassis (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp) and at least one lighting element comprises an elongate lighting element incorporated into one or more corners of the chassis (Fig. 1, front lighting elements 152R and 152L, Examiner’s note, the location of these lighting elements amounts to simple design choice, as no benefit of having the lighting element in the corner of the chassis has been provided in the specification).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the front and rear lights of Park in order to provide a means of indicating the robot’s next move. The motivation to combine is to allow bystanders to determine the robot’s next move from an area around the robot.

Regarding claim 15, Pedlar teaches a method of operating a floor cleaning device provided the device have a chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface).
Pedlar fails to teach, however, a method of operating a robotic floor cleaning device for interaction with persons in a robotic environment the method comprising:
Provided a device having a plurality of lighting elements operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
A controller operable to cause at least some of the plurality of lighting elements to perform different functions; 
Wherein the plurality of lighting elements is distributed about the chassis in a manner wherein a first lighting element and a second lighting element are provided at least partially on the front surface of the chassis and are spaced apart vertically or horizontally;
Producing a first unique identifier from at least one of the plurality of lighting elements for an upcoming action of the device;
Producing a second unique identifier from at least one of the plurality of lighting elements for an error status;
Producing a third unique identifier from at least one of the plurality of lighting elements for a task-completion status; and 
Producing a fourth unique identifier from at least one of the plurality of lighting elements for a current action of the device.
Bisset, however does teach however, a method of operating a robotic floor cleaning device for interaction with persons in a robotic environment (Col. 1, Lines 6-9, method of operating a robotic machine) the method comprising:
Provided a device having a plurality of lighting elements (Col. 3, 64-65, light comprises six LED light sources) operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of lighting elements to perform different functions (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them); and
Producing a first unique identifier from at least one of the plurality of lighting elements for an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepare to turn);
Producing a second unique identifier from at least one of the plurality of lighting elements for an error status (Col. 6, Lines 25-28, light blinks red when there is an error);
Producing a third unique identifier from at least one of the plurality of lighting elements for a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete); and 
Producing a fourth unique identifier from at least one of the plurality of lighting elements for a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity). 
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.
The combination of Pedlar and Bisset fails to teach, however, wherein the plurality of lighting elements is distributed about the chassis in a manner wherein a first lighting element and second lighting element are provided at least partially on the front surface of the chassis and are spaced apart vertically or horizontally.
Park, however, does teach wherein the plurality of lighting elements is distributed about the chassis in a manner wherein a first lighting element and second lighting element are provided at least partially on the front surface of the chassis and are spaced apart vertically or horizontally (Fig. 1, front lights 152R and 152L located below state notification lamp 151).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the first and second lighting elements of Park in order to provide a means of indicating the robot’s next move. The motivation to combine is to allow bystanders to determine the robot’s next move from an area around the robot.

Regarding claim 16, the combination of Pedlar, Bisset, and Park teaches the method of claim 15, and Bisset further teaches the first unique identifier (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepare to turn).
Park further teaches wherein the identifier comprises a flashing light on one of the left and the right surfaces of the device (0110, turn indicator lamps 152L, 152R, 153L, 153R, left and right turn signals to indicate an upcoming turn, turn signals blink).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the identifier of Bisset and the flashing lights of Park in order to provide a means of turn indication. The motivation to combine is to allow the robot to signal to others an upcoming turn.

Regarding claim 17, the combination of Pedlar, Bisset, and Park teaches the method of claim 15, and Bisset further teaches wherein the second unique identifier comprises a flashing light in a wavelength range of 600-750 nanometers (Col. 6, Lines 25-28, light blinks red when there is an error, the color red corresponds to a wavelength range of approximately 625-740 nanometers).
Pedlar, Bisset and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the blinking red light of Bisset in order to provide a visual indication of an error. The motivation to combine is to draw the user’s eye to ensure that an error is noticed in a timely manner.

Regarding claim 18, the combination of Pedlar, Bisset and Park teaches the method of claim 15, and Bisset further teaches wherein a third unique identifier comprises a light in a wavelength range of 380-570 nanometers (Col. 7, Lines 3-4, colors revert back to green after turning task is complete, the color green corresponds to a wavelength range of approximately 520-565 nanometers).
Pedlar, Bisset and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the green light of Bisset in order to provide a visual indication of a task having been completed. The motivation to combine is to confirm to the user that the turn has been completed.

Regarding claim 21 Pedlar teaches a floor cleaning device, the device comprising:
A chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Fig. 2, chassis 8 has a front, a rear, platform sits behind center of chassis, Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface);
A platform provided laterally between the left surface and the right surface (Fig. 16, platform 4, Col. 9, Lines 21-22, platform between left and right side) and wherein the platform is operable to receive a user when the device is selectively operated in a non-autonomous or semi-autonomous mode (Col. 17, lines 5-16, platform switch stops the machine from moving, must be manually restarted);
A powered drive-wheel operable to convey the device (Col. 9, Lines 23-26, powered wheel drives the floor treating apparatus);
Pedlar fails to teach, however, wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons, and wherein the device comprises:
A plurality of multi-colored lights, and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device;
Wherein each of the plurality of multi-colored lights is operable to produce at least four different color lights;
Wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements; and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility; 
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation;	
A human machine interface operable to communicate with the controller; and 
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device, an error status, a task-completion status, a current action of the device, and a warning indication.
Bisset, however, does teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons (Abstract, robotic vacuum cleaner that carries out the cleaning of a room, machine has an indicator light which changes color), and wherein the device comprises:
A plurality of multi-colored lights (Col. 3, Lines 64-65, light comprises six LED sources), and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them, Col. 6, Lines 1-5, pulsed mode);
A human machine interface operable to communicate with the controller (Col. 3, Line 4, robot having a user interface); and
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, light changes color when the sensors detect an object and prepare to turn), an error status (Col. 6, Lines 25-28, light blinks red when there is an error), a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete), a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity), and a warning indication (Col. 6, Lines 16-18, light is yellow when there is a potential danger in the area).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous cleaning and light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.	
The combination of Pedlar and Bisset fails to teach, however, wherein each of the plurality of multi-colored lights is operable to produce at least four different colors;
Wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements; and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility.
Park, however, does teach wherein each of the plurality of multi-colored lights is operable to produce at least four different colors (0105, LED may be a multicolor LED capable of reproducing a plurality of colors).
Wherein the plurality of multi-colored lights comprises at least one rear-facing light element operable to emit light from the rear surface, and a plurality of at least partially forward-facing elements (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp); and
Wherein the plurality of multi-colored lights is distributed horizontally and vertically about the chassis such that the emitted light achieves omnidirectional visibility (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp, Figs. 1 and 2, front lights 152R and 152L, state notification lamp 151, rear lights 153R and 153L, located on different vertical and horizontal planes). 
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the front and rear lights of Park in order to provide a means of indicating the robot’s next move. The motivation to combine is to allow bystanders to determine the robot’s next move from an area around the robot.

Regarding claim 22, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 21, and Park further teaches wherein the human machine interface comprises a graphical user interface (0057, output unit includes a display for displaying a user interface).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the user interface of Park in order to provide a means of indicating relevant information regarding the robot. The motivation to combine is to allow the operator to read information regarding the operation of the floor cleaner.
Claim 29 is similar in scope to claim 22, and is similarly rejected.

Regarding claim 23, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 21, and Pedlar further teaches wherein the human machine interface comprises a steering wheel (Col. 11, Lines 49-61, cleaner having steering wheel).
Claims 27 and 30 are similar in scope to claim 23, and are similarly rejected.

Regarding claim 24, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 21, and Park further teaches wherein the human machine interface comprises a user interface for controlling the device when the device is provided in a human-controlled mode (0149, cleaning command issued through user interface).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the user interface of Park in order to provide a means of controlling the robot. The motivation to combine is to allow the operator to input information regarding the operation of the floor cleaner.
Claims 28 and 31 are similar in scope to claim 24, and are similarly rejected.

Regarding claim 25, Pedlar teaches a floor cleaning device, the device comprising:
A chassis comprising a front, a back, a lower surface, a front surface adjacent the front, an upper surface, a rear surface located behind a center point of the chassis, a left surface, and a right surface (Fig. 2, chassis 8 has a front, a rear, Col. 9, Lines 19-20, chassis with lower surface, front surface, upper surface, rear surface, left and right surface);
A powered drive-wheel operable to convey the device (Col. 9, Lines 23-26, powered wheel drives the floor treating apparatus);
Pedlar fails to teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons, and wherein the device comprises:
A plurality of multi-colored lights, and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action and a current status of the device and wherein the at least one of the plurality of multi-colored lights is integrated into a corner of the chassis and is visible from multiple positions; 
Wherein the plurality of multi-colored lights is distributed about the chassis such that the emitted light achieves omnidirectional visibility;
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation; 
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device, an error status, a task-completion status, a current action of the device, and a warning indication.

Bisset, however, does teach wherein the floor cleaning device is capable of autonomous operations and operable to communicate with nearby persons (Abstract, robotic vacuum cleaner that carries out the cleaning of a room, machine has an indicator light which changes color), and wherein the device comprises:
A plurality of multi-colored lights (Col. 3, Lines 64-65, light comprises six LED sources), and wherein at least one of the plurality of multi-colored lights is operable to be illuminated in a manner that corresponds to at least one of an upcoming action (Col. 6, Line 62 – Col. 7, Line 3, Light changes color when the sensors detect an object and prepares to turn) and a current status of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity);
A controller operable to cause at least some of the plurality of multi-colored lights to perform at least one of a different pattern and a different animation (Fig. 2, processing circuitry, Col. 6, Lines 6-28, examples of scenarios and the colors associated with them, Col. 6, Lines 1-5, pulsed mode);
Wherein the plurality of multi-colored lights and the controller are operable to produce a unique identifier for each of: an upcoming action of the device (Col. 6, Line 62 – Col. 7, Line 3, light changes color when the sensors detect an object and prepare to turn), an error status (Col. 6, Lines 25-28, light blinks red when there is an error), a task-completion status (Col. 7, Lines 3-4, colors revert back after turning task is complete), a current action of the device (Col. 6, Lines 7-9, light is blue during times of minimal sensor activity), and a warning indication (Col. 6, Lines 16-18, light is yellow when there is a potential danger in the area).
Pedlar and Bisset are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous cleaning and light signaling of Bisset in order to provide visual indicators for safe autonomous cleaning. The motivation to combine is to ensure that the autonomous floor cleaning is as safe as possible.	
The combination of Pedlar and Bisset fails to teach wherein the at least one of the plurality of multi-colored lights is integrated into a corner of the chassis and is visible from multiple positions; and
Wherein the plurality of multi-colored lights is distributed about the chassis such that the emitted light achieves omnidirectional visibility.
Park, however, does teach wherein the at least one of the plurality of multi-colored lights is integrated into a corner of the chassis and is visible from multiple positions (Fig. 1, front lighting elements 152R and 152L, Examiner’s note, the location of these lighting elements amounts to simple design choice, as no benefit of having the lighting element in the corner of the chassis has been provided in the specification); 
Wherein the plurality of multi-colored lights is distributed about the chassis such that the emitted light achieves omnidirectional visibility (0102, front direction indicator on the front surface of the main body, rear direction indicator on the rear surface of the main body, state notification lamp, Figs. 1 and 2, front lights 152R and 152L, state notification lamp 151, rear lights 153R and 153L, located on different vertical and horizontal planes).
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the front and rear lights of Park in order to provide a means of indicating the robot’s next move. The motivation to combine is to allow bystanders to determine the robot’s next move from an area around the robot.

Regarding claim 26, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 21, and Bisset further teaches wherein the floor cleaning device comprises a human machine interface (Col. 3, Line 4, robot having a user interface);
Pedlar, Bisset, and Park are analogous because they are in the same field of endeavor, floor cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the human machine interface of Bisset in order to provide a means of controlling the robot. The motivation to combine is to allow the operator control the robot.

Claims 4, 7, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedlar in view of Bisset and Park as applied to claim 1 above, and further in view of Eich (WO2008076914 A1), hereafter referred to as Eich.

Regarding claim 4, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 1, but fails to teach wherein it further comprises at least one light pipe for guiding and reflecting light.
Eich, however, does teach wherein the device further comprises at least one light pipe for guiding and reflecting light (Abstract, use of a light pipe for a display surface).
Pedlar, Bisset, Park, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light pipes of Eich in order to provide an effective manner of routing light. The motivation to combine is to allow for increased variability in lighting locations.
Claim 11 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 7, the combination of Pedlar, Bisset, and Park teaches the floor cleaning device of claim 1, and Bisset further teaches the warning indication light (Col. 6, Lines 16-18, light is yellow when there is a potential danger in the area).
The combination of Pedlar, Bisset, and Park fails to teach, however, wherein the warning indication comprises an emitted light brightness that is greater than an emitted light brightness for the upcoming action of the device, the error status, the task-completion status, and the current action of the device.
Eich, however, does teach wherein the warning indication comprises an emitted light brightness that is greater than an emitted light brightness for the upcoming action of the device, the error status, the task-completion status, and the current action of the device (0068, high intensity illumination selected for a warning light indication, lower intensity illumination characteristic selected for a status indicator.
Pedlar, Bisset, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the higher brightness warning indication of Eich in order to provide a means of further distinguishing important alerts. The motivation to combine is to add further means of distinguishing a harmless or routine status alert from a more important warning signal.
Claim 14 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 20, the combination of Pedlar, Bisset, and Park teaches the method of claim 15, and it further teaches wherein the method comprises a fifth unique identifier which comprises a flashing light in the wavelength of 570-750 nanometers (Bisset, Col. 6, Lines 25-28, light blinks red when there is an error, the color red is corresponds to a wavelength range of approximately 625-740 nanometers).
The combination of Pedlar, Bisset, and Park fails to teach, however, wherein a fifth unique identifier comprises a light with a brightness that is greater than a brightness of the first, second, third, and fourth unique identifiers.
Eich, however, does teach a fifth unique identifier comprising light with a brightness that is greater than a brightness of the first, second, third, and fourth unique identifiers (0068, high intensity illumination selected for a warning light indication, lower intensity illumination characteristic selected for a status indicator).
Pedlar, Bisset, Park, and Eich are analogous because they are reasonably pertinent to the problem of displaying the status of an autonomous floor cleaner. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the higher intensity warning indication of Eich in order to provide a means of further distinguishing important alerts. The motivation to combine is to add further means of distinguishing a harmless or routine status alert from a more important warning signal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pedlar in view of Bisset and Park as applied to claim 15 above, and further in view of Edwards (US 20100134271 A1) hereafter referred to as Edwards.

Regarding claim 19, the combination of Pedlar, Bisset and Park teaches the method of claim 15, and further teaches the fourth unique identifier (Bisset, Col. 6, Lines 7-9, light is blue during times of minimal sensor activity).
The combination of Pedlar, Bisset and Park fails to teach, however, wherein the identifier comprises a flashing light with a frequency of less than 1Hz.
Edwards, however, does teach wherein the indicator comprises a flashing light with a frequency of less than 1Hz (0034, Frequency of light flashes is 0.5 hertz).
Pedlar, Bisset, Park, and Edwards are analogous because they are all reasonably pertinent to alerting others to the status of an autonomous floor treatment device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the flashing frequency of Edwards in order to provide a further visual identifier of the status of the device. The motivation to combine is to ensure that the status of the device is readably visible to bystanders and nearby workers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664